Citation Nr: 1100160	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-16 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from March 1950 to March 1953.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio.  

In the June 2007 rating decision, the RO also denied the 
Veteran's claim of entitlement to service connection for 
residuals of a left ankle injury.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  

By a decision dated in December 2009, the Board denied the 
Veteran's claim for service connection for a bilateral hearing 
loss disability.  The Veteran appealed the Board's December 2009 
decision to the Court of Appeals for Veterans Claims (the Court).  
The Parties entered into a Joint Motion for Remand (JMR) dated in 
October 2010, which vacated the December 2009 Board decision.  
The claim of entitlement to service connection for a bilateral 
hearing loss disability now returns to the Board for compliance 
with the instructions in the October 2010 JMR.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Unfortunately, a remand is required in this case. Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.  

As noted in the October 2010 JMR, the Veteran has asserted that 
he has experienced symptomatology consistent with a bilateral 
hearing loss disability since his exposure to cannon and small 
arms fire during artillery training in November 1950.  See the 
Veteran's statement dated in December 2006.  The Board notes that 
the Veteran's VA claims file is devoid of any other evidence that 
the Veteran has a bilateral hearing loss disability as per 
38 C.F.R. § 3.385 (2010).  

The Veteran has not been seen for a VA examination.  VA must 
provide a VA examination when there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) some 
indication that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The October 2010 JMR specifically instructed that the Veteran's 
December 2006 lay statement pertaining to in-service occurrence 
and continuity of symptomatology is sufficient to trigger the 
application of McLendon.  Accordingly, this case must be remanded 
to the RO for a medical examination addressing whether the 
Veteran has a bilateral hearing loss disability, and whether any 
such disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for 
a VA audiological examination for the 
purpose of determining whether the Veteran 
has a hearing loss disability in either ear 
as per 38 C.F.R. § 3.385 (2010).  

If the VA examiner identifies a hearing 
loss disability in either ear, he or she 
must opine as to whether it is at least as 
likely as not that each diagnosed 
disability, if any, is related to the 
Veteran's service, to include his exposure 
to excessive noise.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The VA examiner should review 
the claims folder and this fact should be 
noted in the accompanying medical report.  

2.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his should be 
provided with a supplemental statement of 
the case (SSOC) as to the issue on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for a VA 
examination could result in the denial of his claim.  38 C.F.R. § 
3.655 (2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

